Case: 4:16-cv-02163-CDP Doc. #: 338-2 Filed: 08/16/21 Page: 1 of 2 PageID #: 5819




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI

MISSOURI PRIMATE FOUNDATION, ET
AL,
             Plaintiffs and Counterclaim           Case No. 4:16-cv-02163
             Defendants,
      -against-                                    Judge: Honorable Catherine D. Perry

PEOPLE FOR THE ETHICAL
TREATMENT OF ANIMALS, INC., ET AL,

             Defendants and Counterclaim
             Plaintiffs.

  DECLARATION OF TONIA HADDIX IN SUPPORT OF COUNTERCLAIM
  DEFENDANT TONIA HADDIX’S OPPOSITION TO: (1) COUNTERCLAIM
    PLAINTIFFS’ FOURTH MOTION FOR AN ORDER TO SHOW CAUSE WHY
    COUNTERCLAIM DEFENDANT TONIA HADDIX SHOULD NOT BE HELD IN
 CONTEMPT FOR FAILING TO TRANSFER CHIMPANZEE TONKA AS REQUIRED
   BY COURT ORDER (ECF NO. 333); AND (2) COUNTERCLAIM PLAINTIFFS’
                SUPPLEMENT THERETO (ECF NO. 337)

      I, Tonia Haddix, do hereby declare:

      1.     I am Counterclaim Defendant in the above-captioned matter.

      2.     The facts stated herein are true and correct of my own personal

knowledge, except as to matters stated on information and belief, and as to those

matters I am informed and believe them to be true.

      3.     On May 30, 2021, Tonka died. On that same date, Jerry Aswegan

cremated Tonka’s body. After the cremation, he gave me Tonka’s cremated remains.

      4.     Since then, I have retained—and continue to retain—Tonka’s remains.

      5.     Prior to the July 28, 2021 removal of Crystal, Mikayla, Tammy, Connor,

Candy, and Kerry from the Festus, Missouri facility, I asked John Pierce to offer the




                                            1
Case: 4:16-cv-02163-CDP Doc. #: 338-2 Filed: 08/16/21 Page: 2 of 2 PageID #: 5820




remains to PETA’s representatives so that PETA could test them to verify that they

were, in fact, Tonka’s remains.

      I declare under penalty of perjury under the laws of the United States of

America that the foregoing is true and correct of my own knowledge.



Dated this 15th day of August, 2021

                                      _________________________________

                                      Tonia Haddix




                                        2
